Citation Nr: 9927889	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hemicrania continua.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
August 1968.




The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

The claim of entitlement to service connection for hemicrania 
continua is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for hemicrania 
continua is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in October 1957 the veteran 
reportedly had continued to have right frontal and parietal 
headaches for several days.  They were dull and nearly 
continuous with dizziness, but without other associated 
neurological symptoms, and occurred when he was very tired.  
There was no diagnosis or impression given for headaches.  In 
June 1958 he was seen initially with right-sided headaches 
for several days.  The impression was rule out 
lymphadenopathy after a negative ear, nose and throat 
examination was reported.  

On a follow-up visit later in June the same complaint was 
noted, and there was an impression of chronic anxiety.  He 
was seen several times from August to December 1958 for 
right-sided headache complaints, but no diagnosis was 
entered.  An optometry evaluation in December 1958 noted 
headaches over the right eye by history that were described 
as actually on top of the head. 

The veteran's service medical records show that in January 
1961 he reported severe headaches for several weeks that were 
unilateral on the right side without nausea, vomiting or 
visual changes, and it was noted that a similar complaint was 
made in 1958 with extensive work-up at the time.  The 
examiner believed this was a psychosomatic reaction.  In 
September 1961 an evaluation for right upper extremity pain 
noted a history of skull fracture at age five with loss of 
consciousness for several days and the need of bed rest for 
about a year.  Reportedly he had a recent decrease in vision 
with right-sided headaches and had bad temper tantrums for 
which he had seen a psychiatrist.  There was no diagnosis 
given at the time but there was a question of atypical 
seizures.  

A March 1965 orthopedic consultation for chronic fatigue 
complaints noted that the veteran had no complaints regarding 
any particular system.  He was also found to have no 
psychiatric diagnosis in April 1965.  A January 1967 medical 
examination found a normal neurologic clinical evaluation.  
An April 1967 medical history shows no reference to headaches 
in the examiner's elaboration and summary of pertinent data.  
The April 1968 separation examination report shows a normal 
neurologic clinical evaluation with no reference to headaches 
recorded in significant interval medical history or in the 
summary of defects and diagnoses.  The medical history 
elaborated on in April 1968 did not include any reference to 
headaches.  

The veteran's initial application for VA compensation in 1974 
shows that he did not mention headaches in reference to a 
bilateral hearing defect.  The hearing loss was reported in 
contemporaneous reports from the Ontario Clinic, and on a 
1975 VA medical examination that also reported a normal 
neurological evaluation.  Neither record mentions headaches.  
He mentioned only loss of hearing on a 1977 VA benefit 
application form.  

Private audiology evaluations in 1978 and 1979 reported 
bilateral sensorineural hearing loss without reference to any 
headache complaints in the pertinent history.  A VA clinical 
record dated in 1979 shows the veteran complained of right 
upper extremity pain and cervical pain.  Ontario Clinic 
examination in late 1979 for the right upper extremity 
complaints also mention his hearing deficit but included no 
reference to headaches.  

Private audiology and VA audiology reports in 1980 and 
statements in 1980 regarding other private treatment and 
state vocational rehabilitation services do not mention any 
headache complaints for the veteran.  His RO hearing 
testimony in 1980 was pertinently unremarkable and a VA 
neurology examination in 1981 and orthopedic and psychiatric 
examinations later in 1981 did not contain any reference to 
headache complaints.  VA examinations in 1983 that included a 
neurology evaluation were unremarkable regarding headache 
complaints.  

Other contemporaneous VA medical reports through 1988 on file 
mention right ear pain complaints of several years, and 
chiropractic treatment reports in 1983 and 1984 also 
reference such complaints, but neither reports reference to 
headaches.  The veteran in 1987 correspondence mentioned 
tinnitus and hearing loss (both service-connected 
disabilities) and constant ear soreness that reportedly had 
no known cause.  He did not mention headaches in his 
statement.

The veteran initially mentioned a VA diagnosis of hemicrania 
continua in a January 1994 letter to the RO.  He reported VA 
treatment since 1992 on a 1994 audiology examination form, 
and a VA examiner for another disorder noted the veteran had 
a history of neurologic symptoms affecting the right side of 
the head and face.

VA outpatient treatment records show in early 1993 a 
complaint of right temporal pain for several months and an 
assessment of no ear, nose or throat pathology.  In July 1993 
the veteran reported a history of sharp headaches for three 
years that were now daily and the assessment was possible 
hemicrania continua.  

After being evaluated for headaches several times in late 
1993, the assessment of hemicrania continua was reported in 
December 1993.  In August 1994 an examiner recorded a three-
year history of right-sided headaches and the assessment was 
chronic headaches.  The veteran provided a four-year history 
of headaches in October 1994 and an eye examiner in early 
1995 reported a four-year headache history with a diagnosis 
of hemicrania continua for two years.   In April 1995, he 
reported a history of headaches "off & on" since 1958.  He 
mentioned he had had daily headaches for the previous four 
years that were constant in the right parieto-temporal area.  
The assessment was hemicrania continua.  In May 1995, he 
recalled headaches for four years that built up to constant 
headaches two years previously and he reported having the 
same headaches while in service but not as severe.  The 
assessment was hemicrania continua.

In April 1995 correspondence to the RO the veteran reported 
that according to his military records the hemicrania 
continua problem started in 1958 while in the service.  He 
noted that the pain went to his right eye and right ear and 
he was unable to wear a hearing aid.  In July 1995 he wrote, 
in essence, that he had problems after service that he 
treated with aspirin until the pain stopped and a former 
employer had records regarding the headache problem.  The RO 
in July 1995 sent a request for these records to the named 
employer.

On a VA general medical examination in 1995 the examiner 
recorded the veteran's history of headache that had 
progressed since their beginning more than four years 
previously and reportedly were located on the "left" side 
of the head and radiated to the eye and ear.  He also 
described blurred right-sided vision when the headaches were 
severe.  The diagnoses included headaches pending neurologic 
assessment.  

On a neurology examination in August 1995 the veteran 
reported head pain for nearly five years.  He recalled having 
had similar symptoms in service that he ignored because it 
seemed like a regular headache.  The examiner stated that the 
veteran's chart was not available so there was no way to 
document any kind of work up or symptoms predating his 
current symptoms.  

The diagnosis was likely hemicrania continua that the 
examiner described as a continuous, dull unilateral head pain 
with episodes of sharp stabbing pain.  The examiner suggested 
a work up of the cervical spine as responsible for the head 
pain or merely as a precipitator in view of other reported 
symptoms.

Additional VA outpatient treatment records through 1998 
mention hemicrania continua and in October 1997 report a 
headache history of approximately two years.

The veteran in April 1998 reported that between 1968 and 1988 
he treated his right-sided headache with over-the-counter 
pain medication.  He noted that he did not have a regular 
doctor, and that around 1992 the headache was such that he 
went to VA.  

A report of contact with the veteran in late 1998 shows that 
he recalled having been in a coma from a head injury at age 
six.  He noted that headaches began then.  He felt that when 
he joined the service, they accepted that disability, and it 
was aggravated by service, since the service medical records 
show that he was treated for headaches.  The veteran 
reportedly stated he would try to find evidence.

J. R. in late 1998 correspondence recalled his recollection 
of the veteran's various pain and ache complaints including 
headaches after service. 


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The general standard for a well grounded 
claim is applicable to claims based upon aggravation.  Nici 
v. Brown, 9 Vet. App. 494 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim for service connection for hemicrania continua is 
not well grounded and must be denied.   

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions, provided in writing cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak, 2 Vet. App. at 
611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

The veteran cannot establish the nexus element through lay 
evidence since a definite diagnosis of hemicrania continua is 
mentioned currently and this cannot be linked by his own 
observation or other lay observation to headache complaints 
in service.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
representative's argument in favor of applying the liberal 
holding of Savage has not been overlooked.  However, as noted 
herein, the veteran may not rely on the holding in that case 
in attempting to link by his own assertion a recent specific 
diagnosis to remote headache complaints.  See also Clyburn v. 
West, 12 Vet. App. 296, 301 (1999).

The Board observes that the RO asked a former employer for 
evidence mentioned by the veteran. After having received no 
response, the RO, in late 1997, asked the veteran to assist 
in the production of this evidence.  None has been located 
and there is no indication that it is forthcoming.  

It also appears that the RO was very conscientious in seeking 
additional medical records and other service records.  
Although complete original service medical records were not 
produced, the RO received duplicates of records pertinent to 
the claim which the Board finds acceptable as they appear to 
cover his entire period of service and include relevant 
information.  

The RO contacted the appellant and service department 
regarding pertinent records, and in so doing, has extended to 
the appellant preliminary or threshold assistance that may 
voluntarily be accorded a claimant by VA at the initial 
stages of a claim.  The RO did order an examination, which 
appears to be in conflict with the current interpretation of 
existing law and regulations.  Therefore, the Board is of the 
opinion that no further duty to assist in development is 
necessary.  The RO sought to develop the claim and asked the 
appellant to assist in the location of additional evidence.  

The representative would have the Board remand the case for 
clarification of various discrepancies in the record.  As the 
Board finds the claim is not well grounded, there is no 
burden upon the Board to require development, including 
further examination.  Brewer v. West, 11 Vet. App. 228 
(1998).  The principle that VA cannot assist in developing a 
claim that is not well grounded was recently discussed at 
length in Morton v. West, 12 Vet. App. 477 (1999).

The Board believes that the veteran has not produced any 
competent evidence supporting his contention.  As a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claim for service 
connection is not well grounded.  The absence of competent 
medical evidence linking hemicrania continua to service on a 
direct basis is a critical element missing, and in this case 
requires probative medical evidence.  He contends, in 
essence, that he has such disability linked to service, but 
it must be observed that headaches, although shown in 
service, are not documented at separation.  VA and private 
treatment records for many years after service do not mention 
headaches or hemicrania continua.  

The references to headaches that appear initially after 
service are removed from service by several decades.  The 
consistent history of the current headaches diagnosed as 
hemicrania continua is of only several years' duration.  In 
addition, the veteran has recently contacted the RO and 
apparently stated that headaches existed before service and 
argued in favor of aggravation as a result of service.  
Assuming without further discussion that headaches were 
present before service, to substantiate a well grounded claim 
based on aggravation would also require competent medical 
evidence. 

The Board views as significant that no headache history was 
mentioned on the separation medical examination, which as 
noted previously reported normal neurological findings; nor 
were headaches mentioned on the initial VA benefit 
application or on VA examinations thereafter until recently.  
Although the veteran recently mentioned a history of headache 
complaints, the record simply does not include competent 
evidence to support such current symptomatology linked to 
service.

The RO advised the veteran in supplemental statements of the 
case that the claim was not well grounded.  In so doing the 
RO accorded him greater consideration than his claim 
warranted under the circumstances by undertaking development 
through medical examination that should not have been 
obtained in a claim that is not well grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground the claim for direct 
service connection.  The issue has been considered herein 
solely on that basis and it is not otherwise contended.  No 
additional evidence has been produced supporting the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir.1997); Epps, supra.

As the appellant's claim for service connection for 
hemicrania continua is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for hemicrania continua, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

